Exhibit 99.1 NEWS RELEASE #17-10 CARBO® Announces Second Quarter 2017 Results Conference Call Scheduled for Today, 10:30 a.m. Central Time HOUSTON, TX (July 27, 2017) – CARBO Ceramics Inc. (NYSE: CRR) today reported financial results for the second quarter of 2017. • Revenue for the second quarter of 2017 of $43.6 million, an increase of 111% year-over-year and 26% sequentially. • Year-to-date 2017 revenue up 46% compared to the same period in 2016, anticipate full year 2017 revenue to grow at least 60% year-over-year. • Revenue mix and continued reduced fixed structural costs, resulted in an incremental adjusted EBITDA of approximately 61%, compared to the first quarter of 2017. • Subsequent to quarter end, received remaining $12.3 million under $65 million credit facility. • Subsequent to quarter end, signed agreement for the disposition of Russian proppant business for $22 million.
